internal_revenue_service appeals_office alpha road suite mc 8000nwsat dallas tx release number release date date date jil code certified mail dear department of the treasury person to contact employee id number tel fax refer reply to ap fe ftl grp in re eo revocation ein form required to be filed tax period s ended last day to file a petition with the united_states tax_court jul l this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc from federal_income_tax under sec_501 effective date purposes to qualify for inco sec_501 organization an organization m xclusively for charitable purposes due to a lack if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager ps yee go cove erempt amo o department of the treasury internal_revenue_service tege eo examination baltimore md hopkins plaza - room p oivvisiion org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f c of the code service ppropriate state officj evocation letter we als of the r vocation in accordance with section may call toll-free 1-877-777_4776 prefer you may contact your loca if you have any questions please cal the contact shown in the heading of this letter f you most convenient time to call if we n ed to contact you thank you for your coopeeration person at the telephone number write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication port of examination letter catalog nu mmber 34809f ee explanations of items tax identifteanon number - name of taxpayer org year pertod ended 20xx legend org organization name show show city city secretary secretary date president president motto motte treasurer ayz state xx treasurer issue whether the organization known as org has operated exclusively for sec_501 purposes and if not whether their exempt status should be revoked facts the organization org hereinafter referred to as org was incorporated in the state of xyz on october 19xx a letter letter dated march 19xx granted org tax-exempt status as an organization exempt under internal_revenue_code hereinafter referred to as irc or code’ sec_501 org was further determined not to be a private_foundation within the meaning of sec_509 of the code because it was an organization described in sec_509 contributions to the organization were deductible to the donor as provided under sec_170 of the code in the application form_1023 for sec_501 exemption org was requested to provide a detailed narrative description of all their activities in which they responded as follows the org has and will continue to promote public awareness for motto through the annual show which is held generally at the city fairgrounds city xyz usually in august of each year the various members of org conduct the show this show also provides income for org which it uses to contribute to various youth foundations and ministries in the city xyz area the org has and will continue to hold hunting and fishing trips for members invited guest various members of the communities and youth associated with the foundations and ministries which org supports the organization ceased to hold its annual show which was normally held at the city fairgrounds in 20xx during the year under examination tax period ending december 20xx the internal revenue_agent hereinafter referred to as ira was unable to find any evidence of the organization holding educational hunting fishing trips for youths in the community the current examination was initiated as a result of a prior examination of tax period ending december 19xx at the conclusion of the prior examination the ira submitted a request for a subsequent year’s examination and the organization was issued letter with an attachment detailing deficiencies operational internal control etc noted during the examination in addition the president the secretary form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev date explanations of items schedule puoiber er evivh name of taxpayer org year penod ended 20xx tax tdentifeation number i and the treasurer signed an agreement dated august 20xx in which they agreed to correct the deficiencies noted during the examination it was noted during review of the 20xx minutes that the majority of the activities fishing trips hunting trips etc detailed and discussed were those that are traditionally held by organizations exempt under sec_501 the organization was requested to provide additional information pertaining to these activities and to describe how these activities were related to their exempt_purpose the organization responded as follows the fishing trips that are in the newsletter are attended by some club members but it is not part of any club activity several members travel to city and pay for the days fishing on a head boat no club involvement in any hunting or fishing trips we only list the possible trips to see if members want to ride together the internal_revenue_service hereinafter referred to as irs issued form_4564 - information_document_request hereinafter referred to as idr to the organization dated november 20xx requesting the organization provide a detailed description of activities held by the organization during the year under examination the organization was specifically requested to provide the following a b c description of the activity the date s it was held the number of individuals who attended - indicating the number of adults children and indicating the number of club members and their family members who attended these activities d duration of each activity - hours or number of days e any fees charged the participants at these events - indicating the amount charged to member and non-member participants supporting documentation for the above activities list of attendees etc and indicating if this activity is currently being held or the last date of this activity f g in a written response dated december 20xx submitted by the organization they responded to the above request as follows org did not hold any shows or fundraisers during 20xx all of the activities that any club members participated in they paid for themselves these activities fishing trips hunting trips etc noted in the 20xx minutes were not club sanctioned activities we only put them in the newsletter so that the members could contact each other to find out when and where the trips were being held based on analysis of the books records specifically the 20xx minutes newsletter if the activities the organization contends were either not club sanctioned or did not actually occur are excluded the organization is left with the following activities for tax period ending december 20xx e e christmas party - january 20xx club picnic - august 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or evmibil ee explanations of items tax identification_number name of taxpayer org year period ended 20xx the two receipts for this activity were marked as club expenses - picnic fishing and the two checks written attached to the bank statement dated xx were marked as club party food and club party drinks the participants at the christmas party and club picnic consisted of member's of the organization and their families in addition in the idr dated november 20xx the organization was requested to provide a detailed description of any activities they are currently holding that is related to their exempt_purpose and to describe any programs they are currently planning to sponsor the organization responded as follows org provided a breakfast and lunch for young people who attended a weekend class on the outdoors in july org provided a breakfast and lunch for children on saturday and sunday after subsequent discussion s with the secretary of the organization ra concluded that the weekend fishing activity appears to have been operated by another unrelated organization and org purpose was to assist and provide breakfast and lunch to the participants the organization did not make available any other documentation which would provide evidence of or indicate the scope of any exempt_function activities for the year ended december 20xx or 20xx a comparative analysis of the form s and financial data for 20xx-20 x showed the organization received income from its annual show at the city county fairgrounds only in 20xx in 20xx and 20xx the organization received all its income from membership dues dollar_figure a member and investment_income business cd total income for these tax periods was as follows anatysis of total income for the 20xx 20xx and 20xx tax periods showed a significant decrease in total income from 20xx through 20xx this decrease occurred after 20xx when the organization ceased to hold its annual show which was their chief revenue producing activity further analysis of the income data for 20xx 20xx and 20xx was performed which measured the level of income from different sources as a percentage of total income for each specific tax period the organization had total expenditures of dollar_figure for 20xx dollar_figure for 20xx and dollar_figure for 20xx these expenditures consist of the following an analysis of expenditures classified as other club expenses in 20xx is as follows payment of xyz property_tax revealed the existence of property approximately dollar_figure acres located in xyz which was purchased by the organization in 20xx the organization stated that this property is currently not being used for any of its activities an excerpt from the minutes dated april 20xx regarding the future use of this land is as follows would like to see the org sell the property in xyz owned by org there are several reasons why is should be sold now first most all property values close to city xyz are up department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page rew a con name of laxpayer org oe explanations of items tax idennfication number year period ended 20kx in value and second many people are buying now because of the low interest rates and the fact that they will rise in the near future org gets no benefit from the property because out- of-state licenses are too high in xyz to make it worth org’s while to hunt there in addition the minutes for april 20xx had the following excerpt related to possible future activities ’ org members are 1n agreement that org should either rent lease hunting rights from a large xyz landowner or the state preferably on the eastern shore but also western xyz is a possibility or org should purchase a modest piece of xyz property adjacent to a state park or state game land so that org can easily hunt the adjacent property the organization responded that org has not leased any property to date law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt reg c -1 a church of visible intelligence that governs the universe v u s cl_ct the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b gv operational_test section c -1 d i defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes e e religious charitable form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page om 886-a o04 name of taxpaver org explanations of items las identification ninber 20xx e e e e e e scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animal sec_2 reg c -1 c provide that an organization is operated exclusively for charitable purposes only if it engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purposes meaning of operated exclusively the meaning of the term ‘exclusively’ as used in the statutes is no longer open to debate in 326_us_279 66_sct_112 90_led_67 the supreme court in giving effect to sec_811 of the social_security act in terms substantially the same as sec_501 of int rev code made this pronouncement ‘ tn this instance in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes u s pincite s ct pincite 90_led_67 see also 190_f2d_738 302_f2d_934 cert_denied 372_us_976 83_sct_1109 10_led_141 285_f2d_800 cert_denied the most liberal of constructions does not mean that statutory words and phrases are to be given unusual or tortured meanings unjustified by legislative intent or that express limitations on exemption are to be ignored see 326_us_279 66_sct_112 furthermore sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals public v private purposes reg c -1 d provide that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page form 886-a rev lanuary of taa pun er ‘ satie org explanations of items taw identification_number - t year period ended 20xx benefit of designated individuals or the persons who created it the purposes specified in sec_501 pertaining to this particular organization which are all public purposes are separately analyzed below in order to establish that it meets the first criterion of the operational_test for tax-exempt status ie that it is operated exclusively for exempt purposes an organization must prove that it is operated for a public purpose rather than for benefit of private interests such as those of its creator or his family shareholders or designated individuals presence of a single nonexempt purpose if substantial in nature will destroy the exemption 765_f2d_1387 c a charitable organizations reg c -1 d provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare educational purpose sec_1 an organization that is organized and operated exclusively for educational_purposes qualifies for exemption under sec_501 the regulations under reg c -1 d define education as e e the instruction or training of the individual for the purpose of improving or developing his capabilities the instruction of the public on subjects useful to the individual and beneficial to the community burden_of_proof the court in 510_us_870 114_sct_197 mem u s cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in 505_f2d_1068 6th cir the court stated that i ncome tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited welch v helvering 190_us_111 and modern cases following its stricture that p laintiff thus bears the burden of proving its entitlement to an exemption see also 670_f2d_104 9th cir 588_fsupp_693 d d c the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page _ wa schedule miamber a exnibit a explanations of items name of taxpayer org tax identification_number year period ended ay 20xx taxpayer’s position during the examination the secretary stated that the organization does plan to have exempt_activities in the future these activities would be geared towards the children in their community and would include taking these children out on chartered fishing boats the secretary further stated that it has been difficult for the organization to find fishing boat captains who will allow children under twelve to participate on these trips the secretary stated that the organization would like to eventually build cabins on the property in xyz which they would allow the boy scouts to use for their outdoor activities service position the issues affecting tax exempt status of org center on operational_test exempt status under sec_501 is a privilege as opposed to a right an organization granted tax-exempt status under sec_501 maintains the responsibility for substantiating continued eligibility for recognition thereunder organizations seeking to obtain er maintain tax-exempt status under sec_501 must meet two basic tests such organizations must be both organized and operated for sec_501 purposes the organizational_test is not being questioned at this juncture in st david's health care sy349_f3d_232 c a tex 20xx to pass the operational_test for tax-exempt status purported charitable_organization must show that it engages primarily in activities which accomplish its exempt_purpose its net_earnings do not inure to benefit of private shareholders or individuals it does not expend substantial part of its resources attempting to influence legislation or political campaigns and it serves valid purpose and confers public benefit failure to satisfy any one of these requirements will result in denial of tax exemption church of visible intelligence that governs the universe v u s cl_ct cl_ct in 20xx the organization received a total of dollar_figure in income which consisted of dollar_figure in membership dues and dollar_figure in interest_income based on review of the financial data submitted by the organization the internal_revenue_service concluded that the organization did not devote any income for the year under examination to an activity that would qualify as an exempt_function activity in 765_f2d_1387 the court found that purpose and objective to which income of an organization is devoted is ultimate test in determining whether it is operated exclusively for an exempt_purpose operationally it would appear that org is no longer conducting any exempt_function activities since the end of the annual city show in 20xx during the examination there was no evidence of revenues or expenditures being made for activities that would support the conduct of any exempt_activities form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page soa rev january name of taxpayer org explanations of items as identification num her 20xx an organization must carry on exempt_function activities in order to be entitled to continued recognition of tax-exempt status under sec_501 c e dormant organizations are not entitled to such exempt status as they cannot meet the operational_test in 144_fsupp_74 the courts found an organization was not exempt due to the following e e the exempt_organization freidland failed to formulate and design a meaningful charitable program one having a definite functional objective ergo the accumulation of profits during this time was deemed unreasonable as no charitable purpose was identified in 316_f2d_151 the third circuit confronted with the same problem affirmed the district court's holding in friedland case supra f_supp pincite and also made the following general pronouncement mindful of these principles we are impelled to conclude that the tax_court here correctly decided that the accumulations were unreasonable within the meaning of the statute several salient facts stand out foundation did not have a concrete or definite charitable program requiring the accumulation of a large percentage of its income under its corporate charter foundation possessed broad charitable powers but the fact remains that it failed to formulate and design a meaningful charitable program one having a definite functional objective the majority of the activities fishing trips hunting trips hunting land purchases etc discussed in the 20xx minutes are those traditionally found in organizations exempt under sec_501 these activities in no way serve a charitable purpose nor benefit the public in many cases these activities including those discussed by the organization but have not yet been implemented ie purchase of a member hunting property have the potential to develop into private benefit inurement issues while the organization does contend that these activities are not sanctioned or organized by org the concern is that these non-exempt activities were the only ones noted during the year an exemption is an exception to the norm of taxation an organization which seeks to obtain tax exempt status therefore bears a heavy burden to prove that it satisfies all the requirements of the exemption statute the supreme court repeatedly has said that exemptions from taxation are not granted by implication see eg 411_us_145 93_sct_1267 36_led_114 and authorities therein cited the tax_court has stated consistently that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power ’ 19_tc_1146 7_tc_1449 conclusion form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit foo explanations of items name of taxpayer org _ tax identification_number oe year peniod ended 20xx organizations seeking to obtain or maintain tax-exempt status under sec_501 must meet two basic tests these organizations must be both organized and operated for sec_501 purposes due to the lack of exempt_function activities we have concluded that the organization known as org has failed the operational_test it is the internal revenue service’s position that exemption under internal_revenue_code sec_501 should revoked as of january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w - page_9 publish no irs gov
